IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


BENEFICIAL CONSUMER DISCOUNT           : No. 311 WAL 2015
COMPANY D/B/A BENEFICIAL               :
MORTGAGE COMPANY OF                    :
PENNSYLVANIA,                          : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
                    Respondent         :
                                       :
                                       :
            v.                         :
                                       :
                                       :
PAMELA A. VUKMAN,                      :
                                       :
                    Petitioner         :


                                  ORDER



PER CURIAM

      AND NOW, this 21st day of December, 2015, the Petition for Allowance of

Appeal is DENIED.